

116 HR 5024 IH: To amend title 38, United States Code, to expand health care coverage provided by the Department of Veterans Affairs during the transition of members of the Armed Forces from service in the Armed Forces to civilian life, and for other purposes.
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5024IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Sablan (for himself and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand health care coverage provided by the Department of
			 Veterans Affairs during the transition of members of the Armed Forces from
			 service in the Armed Forces to civilian life, and for other purposes.
	
		1.Expansion of health care coverage for veterans
 (a)In generalSection 1710(a)(1) of title 38, United States Code, is amended— (1)in subparagraph (A), by striking and at the end;
 (2)by redesignating subparagraph (B) as subparagraph (C); and (3)by inserting after subparagraph (A) the following new subparagraph (B):
					
 (B)to any veteran during the one-year period following the discharge or release of the veteran from active military, naval, or air service, or from active status (as defined in section 101 of title 10); and.
 (b)Patient enrollment systemSection 1705(c) of such title is amended by adding at the end the following new paragraph:  (3)Nothing in this section shall be construed to prevent the Secretary from providing hospital care and medical services to a veteran under section 1710(a)(1)(B) of this title during the period specified in such section notwithstanding the failure of the veteran to enroll in the system of patient enrollment established by the Secretary under subsection (a)..
			(c)Promotion of expanded eligibility
				(1)Transition Assistance Program
 (A)In generalThe Secretary of Labor, in consultation with the Secretary of Defense and the Secretary of Veterans Affairs, shall promote to members of the Armed Forces transitioning from service in the Armed Forces to civilian life through the Transition Assistance Program the expanded eligibility of veterans for health care under the laws administered by the Secretary of Veterans Affairs pursuant to the amendments made by this section.
 (B)Transition Assistance Program definedIn this paragraph, the term Transition Assistance Program means the Transition Assistance Program under sections 1142 and 1144 of title 10, United States Code.
 (2)Publication by Department of Veterans AffairsNot later than 30 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall publish on a website of the Department of Veterans Affairs notification of the expanded eligibility of veterans for health care under the laws administered by the Secretary pursuant to the amendments made by this section.
				